 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NATHANIEL MARCUS GANN, et al.,                    1:19-cv-01797-GSA-PC
12                   Plaintiffs,                       ORDER STRIKING CONSENT/DECLINE
                                                       FORM FILED BY THOMAS M. J. FOX
13         vs.                                         AS IMPROPERLY FILED IN THIS CASE
                                                       (ECF No. 11.)
14   VALLEY STATE PRISON, et al.,
                                                       ORDER DIRECTING THE CLERK TO
15                  Defendants.                        SERVE A COPY OF THIS ORDER ON
                                                       THOMAS M. J. FOX
16

17             Nathaniel Marcus Gann (“Plaintiff Gann”) is a state prisoner proceeding pro se and in
18   forma pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff Gann and
19   fourteen co-plaintiffs filed the Complaint commencing this action on December 26, 2019. (ECF
20   No. 1.)
21             Cuirrently, Plaintiff Gann is the sole plaintiff in this case. On January 7, 2020, the court
22   issued an order severing Plaintiff Gann’s claims from his fourteen co-plaintiffs’ claims and
23   directing the Clerk to open a new case for each of the fourteen co-plaintiffs. (ECF No. 10.) Thus,
24   each of the fourteen co-plaintiffs now proceeds with his own case and case number. Each co-
25   plaintiff was ordered to complete and file in his own case the court’s consent/decline form
26   indicating whether he consents to or declines Magistrate Judge jurisdiction. (Id.)
27             On January 8, 2020, one of the co-plaintiffs, Thomas M. J. Fox (“Fox”), erroneously filed
28   a consent/decline form in this case instead of in his own new case. Fox’s consent/decline form

                                                        1
 1   in this case shall be stricken from the record as improperly filed in this case.1 Fox is required to
 2   file a consent/decline form in his new case using his own new case number, if he has not already
 3   done so.
 4           Based on the foregoing, IT IS HEREBY ORDERED that:
 5           1.       The consent/decline form filed in this case by Thomas M. J. Fox on January 8,
 6                    2020, is STRICKEN from the record as improperly filed in this case;
 7           2.       Thomas M. J. Fox is required to file the court’s consent/decline form in his own
 8                    case, if he has not already done so; and
 9           3.       The Clerk is directed to serve a copy of this order on:
10                             Thomas M. J. Fox
                               P-27417
11                             Valley State Prison
                               P.O. Box 96
12                             Chowchilla, CA 93610
13
     IT IS SO ORDERED.
14

15       Dated:      January 30, 2020                                     /s/ Gary S. Austin
                                                             UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28                     1
                         “A document which is ‘stricken’ will not be considered by the Court for any purpose.” (See
     First Informational Order, ECF No. 6 at 2:7-8.)

                                                            2
